FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISAIAS GONZALEZ-MAYA,                            No. 10-70131

               Petitioner,                       Agency No. A072-532-862

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Isaias Gonzalez-Maya, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Salta v. INS, 314 F.3d

1076, 1078 (9th Cir. 2002), and we deny the petition for review.

       The agency did not abuse its discretion in denying the motion to reopen on

the ground that Gonzalez-Maya failed to demonstrate that personal service of the

Order to Show Cause provided him insufficient notice of his hearing. See Khan v.

Ashcroft, 374 F.3d 825, 829 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70131